DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 23 April 2021.

Response to Amendment
Claims 1-4, 6, 9-11, and 15-16 have been amended. Claims 18-19 have been newly added. Claims 5 and 8 have been canceled. Claims 1-4, 6-7, and 9-19 are currently pending. Claims 8 and 13 were previously indicated as containing allowable subject matter (Non-Final Rejection filed 2 February 2021). Applicant has amended claims 1 and 19 to contain allowable subject matter from claims 8 and 13.
In response to the amendment to the specification, the objection thereto that was presented in the previous action is withdrawn. In response to the replacement drawing sheets, the objections to the drawings are withdrawn. In response to the amendments to the claims, the objections thereto as well as the rejections under 35 USC 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 23 April 2021, with respect to claims 1 and 19 (p. 10, section “VI”: “by incorporating allowable subject matter”) have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Examiner’s Note
In an effort to resolve outstanding issues with the claims expeditiously, the examiner attempted to contact attorney Dan Li at the provided telephone number (Remarks, p. 12) on 25 May 2021. A 

Claim Objections
Claims 4, 10, and 19 are objected to because of the following informalities:  
Claim 4: In line 4, Applicant is respectfully advised to amend “the at least one orifice” to “the at least one lateral orifice” in view of the antecedent in claim 1, clause 4. 
Claim 10: In line 2, Applicant is respectfully advised to amend “at least one lateral orifice” to “the at least one lateral orifice” to reflect the antecedent in claim 1, clause 4. 
Claim 19: In line 2, Applicant is respectfully advised to replace the asterisks with hyphens as in the first two clauses. In line 7, the word “and” appears to be superfluous. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15: The claim recites, “recovering a respective one of the liquid or the gas separated along the inner baffle” in line 9. However, the claim depends from claim 1, which recites, “configured to evacuate the liquid separated along the at least one inner baffle” (fourth clause). Therefore, there is insufficient antecedent basis for “the gas separated along the inner baffle.” In line 10, the claim recites, “evacuating the one of the liquid or of the gas through the evacuation canal.” However, claim 1 recites, “the liquid in a liquid evacuation canal” (fourth clause). It is noted that claim 1 recites “an upper gas evacuation opening” but does not recite “gas separated.” For the purposes of examination only, and in view of the figures, these limitations will be interpreted as “recovering 
Claim 18: The claim recites “the gas recycling passage” in line 1. There is insufficient antecedent basis for this limitation of the claim. For the purposes of examination only, the claim will be interpreted as depending from claim 16.
Claim 19: Lines 2 and 4 each recite “a multiphase fluid stream,” so it is unclear if each instance references the same stream. For the purposes of examination only, the claim will be interpreted as “a collection space configured to collect a multiphase fluid stream containing hydrocarbons extracted from a reservoir, a gas-liquid separator configured to separate the multiphase fluid stream

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-4, 6-7, and 9-19. The concept of a gas-liquid separator configured to separate a multiphase fluid stream containing hydrocarbons, comprising an introduction duct, the introduction duct defining an introduction opening configured to receive a multiphase fluid stream: and a static first separation stage extending along a longitudinal axis, connected with the introduction duct, the first separation stage comprising an outer wall, an inner wall and at least one inner baffle located between the outer wall and the inner wall, the at least one inner baffle being configured to induce an helical movement of the multiphase fluid stream around the longitudinal axis to drive a liquid contained in the multiphase fluid stream onto the outer wall and a gas contained in the multiphase fluid stream onto the inner wall; the outer wall having at least one lateral orifice configured to evacuate the liquid separated along the at least one inner baffle, the at least one lateral orifice extending along the at least one inner baffle and defining a lateral staged evacuation of the liquid in a liquid evacuation canal along the outer wall, the first separation stage having at least an upper gas evacuation opening located above the at least one inner baffle; the separator comprising a second separation stage, located in the liquid evacuation canal, below the first separation stage, the second separation stage comprising at least an outer baffle configured to induce an helical movement of the liquid to drive a residual gas contained in the liquid towards the introduction duct (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Kloberdanz (US 5,531,811), which discloses a gas/liquid separator 10 for separating hydrocarbons (Fig. 1; Abstract; col. 1, lines 48-49; col. 2, line 54) comprising an inlet 40 at a first end 38 (col. 3, lines 6-7); and a helical passage 22 (col. 2, lines 58-59) comprising a Kloberdanz does not teach or suggest the providing of a second separation stage comprising at least an outer baffle configured to induce a helical movement of the liquid (claim 8), and the embodiment presented does not appear to be readily modifiable to provide such a structure.
Other related prior art, Choi (US 5,474,601), discloses a spiral separator section 9 (Fig. 4; col. 4, lines 58-59), and an apparent second separation stage comprising at least an outer baffle is provided at a bottom end adjacent a pump 20 (Fig. 4; col. 4, line 67). However, Choi provides apertures along an inner wall at 11 for separating gas (Fig. 4), so Choi does not teach or suggest an outer wall that has at least a lateral orifice configured to evacuate the liquid separated along the inner baffle (claim 5), and the embodiment presented does not appear readily modifiable to provide such a structure.
Likewise, the concept of a hydrocarbon extractor for a well comprising a gas-liquid separator configured to separate a multiphase fluid stream containing hydrocarbons comprising an introduction duct, the introduction duct defining an introduction opening configured to receive a multiphase fluid stream; a static first separation stage extending along a longitudinal axis, connected with the introduction duct, the first separation stage comprising an outer wall, an inner wall and at least one inner baffle located between the outer wall and the inner wall, the at least one inner baffle being configured to induce an helical movement of the multiphase fluid stream around the longitudinal axis to drive a liquid contained in the multiphase fluid stream onto the outer wall and a gas contained in the multiphase fluid stream onto the inner wall; the outer wall or/and the inner wall delimiting at least one lateral orifice configured to evacuate a respective one of the liquid or the gas separated along the at the pump being configured to be activated at least partially by a turbine driven by a gravitational circulation of the liquid circulating from the separator (claim 19) is considered to define patentable subject matter over the prior art.
The closest prior art is Beauquin et al. (US 2017/0292361 A1), which discloses a gas-liquid separator 137 (Fig. 1c; [0163]) for use in a system for extracting liquids from a well producing liquid and gas (Abstract) comprising a pump 128 (analogous to pump 108 in Fig. 1a ([0154]) located below the separator, wherein mechanical power is recovered by a turbine 106/126 for the pump that arises fromo the continuous circulation of a downwardly flowing degassed liquid ([0109]) and a liquid that rises due to the inflow of gas 171 toward the separator along arrow 172 ([0162]). However, the features of the separator are not disclosed, and it would not have been obvious to modify Choi to utilize such a pump since Choi does not contemplate such a circulation pattern below the separator section 9. Liquid which would contain gas, so that it would tend to rise, only flows downwardly from inlet 3 (col. 4, line 54), so it is unclear how the embodiment of Choi could have been modified to use the teachings of Beauquin. Likewise, the VASPS of Fowler et al. (US 2009/0211763 A1), which comprises a helix assembly 109 (Fig. 1; [0083]), also uses a pump (ESP 129 ([0086]) below a separator ([0093]), but Fowler also does not consider any circulation flows below the separator which could be used to power the pump. Fowler also only provides for a downwardly flowing multiphase fluid from inlet 111 ([0085]), so it would not have Fowler could have been modified to produce the necessary circulation to motivate the pump. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10, 15, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Obrejanu (US 5,902,378) discloses a gas separator with a downhole pump (Abstract) comprising a two-stage or tandem configuration (Fig. 5; col. 3, line 54) (i.e., a second separation stage), each having guides which define a helical flow path (col. 1, line 66).
Trottmann (US 2015/0308444 A1) discloses a multiphase pump with a separation system (Abstract) comprising a pump 2 that makes use of  the force of gravity ([0058]) but which uses an electric motor unit ([0048]) and not a turbine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MILLER/Primary Examiner, Art Unit 1772